UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-7784 CenturyLink, Inc. (Exact name of registrant as specified in its charter) Louisiana 72-0651161 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 CenturyLink Drive, Monroe, Louisiana 71203 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (318) 388-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of October 29, 2010, there were 303,246,592 shares of common stock outstanding. 1 Page No. Part I. Financial Information: Item 1.Financial Statements Consolidated Statements of IncomeThree Months and Nine Months Ended September 30, 2010 and 2009 3 Consolidated Statements of Comprehensive Income Three Months and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Balance SheetsSeptember 30, 2010 and December 31, 2009 5 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2010 and 2009 6 Consolidated Statements of Stockholders' Equity Nine Months Ended September 30, 2010 and 2009 7 Notes to Consolidated Financial Statements* 8-16 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17-26 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 28 Part II. Other Information: Item 1.Legal Proceedings 29 Item 1A.Risk Factors 29-44 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 5.Other Information 44 Item 6.Exhibits 44-45 Signature 45 * All references to “Notes” in this quarterly report refer to these Notes to Consolidated Financial Statements. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CenturyLink, Inc. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months Nine months ended September 30, ended September 30, (Dollars, except per share amounts, and shares in thousands) OPERATING REVENUES $ OPERATING EXPENSES Cost of services and products (exclusive of depreciation and amortization) Selling, general and administrative Depreciation and amortization Total operating expenses OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense ) Other income (expense) Total other income (expense) INCOME BEFORE INCOME TAX EXPENSE Income tax expense INCOME BEFORE NONCONTROLLING INTERESTS AND EXTRAORDINARY ITEM Less: Net income attributable to noncontrolling interests ) NET INCOME BEFORE EXTRAORDINARYITEM $ Extraordinary item, net of income tax expense and noncontrolling interests (see Note 12) - - NET INCOME ATTRIBUTABLE TO CENTURYLINK, INC. BASIC EARNINGS PER SHARE Income before extraordinary item $ Extraordinary item $
